(f\l

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
Criminal Action No. 03cr295
V~ (CKK)

DENNIS G. BEHEITER

F|LED

Defendant. NOV 1 9 2009

Y MAYER WHITT|NGTON. CLERK
NANC U.S D|STR|CT COURT

ORDER

This case comes before the Court upon the receipt of a Report and Recommendation
dated September 24, 2009, from Magistrate Judge Alan Kay. No objections to the Magistrate
Judge’s Report and Recornmendation have been received by the Court.

WHEREFoRE, it is this Li_ct<iay of N@vemb@r, 2009,

ORDERED that the Report and Recommendation filed on September 24, 2009, in the
above-captioned case is ADOPTED. lt is

FURTHER ORDERED that Defendant shall appear before the Court for Re-Sentencing
on December l, 2009, at 9:30 a.m. in Courtroom 28-A.

 \< nw vw

CoLLEEN KoLLAR`-KoTELLY
United States District Judge

Copies to:

Danielle Jahn, AFPD

Angela George, AUSA

Frederick Albert, US Probation Offlcer
Magistrate Judge Alan Kay